 MACHINISTS, DISTRICT LODGE 27407International Association of Machinists and AerospaceWorkers,AFL-CIO,District LodgeNo. 27andJoseph E. Seagram&Sons, Inc. and Millwrights,Conveyors and Machinery Erectors Local UnionNo. 2209,United Brotherhood of Carpernters andJoiners of America,AFL-CIO. Case 9-CD-255July 26, 1972DECISION AND DETERMINATION OFDISPUTEAccordingly,the parties stipulated,and we find, thattheEmployerisengaged in commerce within themeaning of Section 2(6) and(7) of the Act,and it willeffectuate the purposesof the Actto assert jurisdic-tion herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theMachinists and the Millwrights are labor organiza-tions within the meaning of Section 2(5) of the Act.BY MEMBERSJENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by the Joseph E. Seagram & Sons,Inc.,hereincalled the Employer, alleging thatInternational Association of Machinists and Aeros-paceWorkers, AFL-CIO, District Lodge No. 27,herein called the Machinists, has violated Section8(b)(4)(D)of' theAct by engaging in certainproscribed activity with an object of forcing orrequiring the Employer to assign certain work toemployees represented by the Machinists, ratherthan to employees represented byMillwrights,Conveyors and Machinery Erectors Local Union No.2209,UnitedBrotherhood of Carpernters andJoiners of America, AFL-CIO, herein called theMillwrights.A hearing was held before HearingOfficerEdward C. Verst on May 1, 1972, inLouisville,Kentucky. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues. There-after, a brief was filed by the Millwrights.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is anIndiana Corporation engaged in the manufactureand distribution of alcoholic beverages at Louisville,Kentucky. During the past 12 months, a representa-tive period, the Employer shipped products valued inexcess of $50,000 from its Louisville, Kentucky, plantdirectly to points outside the State of Kentucky.III.THE DISPUTEA.TheWork in DisputeThe work in dispute, as stipulated to by the partiesat the hearing, involves the assignment of mainte-nance work on automatic palletizing equipment,located in the Employer's finished case goodswarehouse in Louisville, Kentucky. A palletizer is apackagingmachine which receives sealed cartonsand forms them into palletized units consisting ofmany cartons. This process is accomplished throughthe use of glue, bands, and cardboard pallets.B.Background and Facts of the DisputeThe Employer is a party to collective-bargainingagreementswithboth theMachinists and theMillwrights.Prior to 1971, the Millwrights hadjurisdiction to maintain the roller conveyors used totransport finished cases from the packaging depart-ment to the shipping department, where the caseswere transported by hand for shipment. During thespring of 1971, the Employer opened a new finishedcase goods warehouse to replace the old shippingdepartment. The new warehouse contains an auto-matic system for loading cases into palletized units,which are then ready for shipment.The Employer initially assigned the maintenancework on the new palletizing equipment to theMachinists. Shortly thereafter, on May 19, 1971, theMillwrights filed a grievance in accordance with theterms of its collective-bargaining agreement assertingits right to jurisdiction over the work in question. OnMarch 7, 1972, a hearing was conducted by Arbitra-tor Louis C. Kesselman in Louisville, Kentucky, withthe Employer and the Millwrights participating. TheMachinists was not party to this proceeding, and didnot participate in the arbitration. On March 22, theArbitrator issued the following award:The Union grievance, dated May 19, 1971, issustained.The Company improperly awardedwork jurisdiction over maintenance of the newpalletizing equipment to theMachinists.Theproper remedy is to give the Millwrightsjurisdic-198NLRB No. 64 408DECISIONSOF NATIONALLABOR RELATIONS BOARDtion over maintaining this equipment startingwith the beginning of the next pay period.After receiving the arbitration award, the Employ-er'sadministrativemanager, Fred Brand, notifiedJoseph Howard, the Machinists shop steward, of theaward, and informed him that the Employer wouldcomply with its terms by reassigning the work indispute to the Millwrights.Following the above communication, Howardtelephoned Brand about an hour later and informedBrand that he, the steward, had considered thematter with Haskell Marshall, the Machinists busi-ness manager, and that it was the Machinists positionthat it would protect the original work assignmentwith any means available to it, including possiblystriking in the event the work was reassigned to theMillwrights.Howard advised Brand that a formalresponse, by letter, would be forthcoming. Shortlythereafter,onMarch 24, 1972, Brand received aletter from theMachinists,which stated in part:"Also please be further advised that this unionintends to take whatever action, economic orotherwise, it deems necessary to protect the work ofour members."The record shows that Donald Wharton, whorepresented the Machinists at the hearing, stated thattheMachinists did, in fact, threaten to strike toprotect its assignment of the work in dispute. TheEmployer filed the charge initiating this proceedingon March 29, 1972.C.Contentionsof thePartiesThe Employer's position is that its original assign-ment of the work in dispute to machinists wascorrect. The Employer contends that it related thiswork to similar maintenance performed on plantmachinery by machinists, and that its assignment isconsistent with its practice at two other plants. TheEmployer contends further that the assignment isalso consistent with the assigned work tasks in thebottling and packaging departments, where machin-istsmaintain machines and conveyors powered bysuch machines, which perform functions other thantransport.The Employer has no preference as towhich of the competing employees should beassigned the work, but takes the position that factorssuch as efficiency, economy, skill of operation, andsafety are comparable, regardless of which of theemployees perform the disputed work.The Machinists position is essentially the same asthat of the Employer. It contends that the originalassignment of the work to its members was correctbased upon the following factors: (a) machinistsperform maintenance work on similar type machin-ery in the plant; (b) the Employer's past practice; (c)area practice; and (d) economy of operation.The Millwrights position is that the work in disputeshould be reassigned in accordance with the terms ofthe arbitration award, which considers the mainte-nance work on the palletizing equipment to besimilar in nature to the work now performed bymillwrightson the conveyor equipment leadingdirectly to the palletizers. TheMillwrights alsocontends that the historical practice at the Employ-er'sLouisville plant (to award millwrights jurisdic-tion to maintain machinery related to moving orfinished case goods) supports the assignment of thework to it because of the claim that the palletizer is aconveyor device and not machinery related tobottling and packaging. The Millwrights contendsfurther that it is the area practice for members of theMillwrights to install palletizers, and in addition, tomaintain them, as employees of a contractor, for alimited period of time.D.Applicability of theStatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for thevoluntary adjustment of the dispute.At the 10(k) hearing in this matter, DonaldWharton, representing the Machinists, stated:ItistheRespondent's position that withoutquestioning the witnesses put on by Employer,that we are admitting that we had threatened tostrike.Based on the foregoing and the record as a whole, wefind that an object of the Machinists threat was toforce or require the Employer to assign the disputedwork to employees represented by the Machinists.Accordingly, we find that reasonable cause exists tobelieve that a violation of Section 8(b)(4)(D) of theAct has occurred.The record shows that the Machinists was not aparty to the arbitration proceeding. Section 10(k)requires the Board to hear and determine jurisdic-tional disputes unless the parties ". . . have adjusted,or agreed upon methods for the voluntary adjust-ment of, the dispute." The clear import of thislanguage is that unless all parties involved in thedisputebind themselves to voluntarily ^ settle thejurisdictional dispute, the Board itself must deter-mine the issue. As the Machinists was neither aparticipant in the aforesaid arbitration nor bound bythe agreement pursuant to which it was conducted, itisclear that the voluntary adjustment condition ofSection 10(k) has not been met. In these circum- MACHINISTS, DISTRICT LODGE 27stances, we are unable to conclude that all the partieshave agreed voluntarily to be bound by the arbitra-tion proceeding, and we therefore find that thisdispute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors, and the Board has held that its determinationin dispute cases is an act of judgment based uponcommonsense and experience in balancing suchfactors.'Certain of the usual factors considered bytheBoard in these cases, such as certifications,contracts, skills, and efficiency and economy ofoperation, provide little basis for determining theinstant dispute. Thus, while both unions have beencertified formany years, neither certification isdispositive of the work in question. Furthermore,neither collective-bargaining agreement specificallycovers the work in dispute. The requisite skills toperform the work in question are possessed bymembers of both unions. Although the Machinistsattempted to rely on economy of operations, theevidence in this regard is inconclusive. Finally, sincetheMachinists did not participate in the arbitrationproceeding, which culminated in an award of thework in dispute to the Millwrights, we can give littleweight to that award.1.Employer assignment and practiceThe Employer initially assigned the work in disputeto machinists.While the Employer has indicated nopreference as to which of the two unions should be,awarded jurisdiction over the work, it takes theposition that its original assignment to machinistswas correct.With regard to employer practice, therecord shows that the Employer has awardedmaintenancework on palletizing equipment to409machinists at two of its other plants located atLawrenceburg, Indiana, and Relay, Maryland.2.Area practiceThe area practice with respect to the maintenanceon similar type machinery favors the assignment ofthe work in dispute to machinists. The record showsthatmachinists perform such work at Brown andWilliamson, Louisville,Kentucky. The Millwrightswas unable to cite any instance wherein its members,aspart of an industrial unit of employees, haveperformed such maintenance work on palletizedequipment.ConclusionsHaving considered all pertinent factors presentherein, we conclude that employees who are repre-sented by the Machinists are entitled to perform thework in dispute. This assignment is consistent withthe initial assignment, the Employer's practice, andthe area practice. In making this determination, weare awarding the work in question to employeesrepresented by the Machinists, but not to that Unionor its members. The present determination is limitedto the particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardmakes the following Determination of Dispute:Employees of Joseph E. Seagram&Sons,Inc., whoare currently represented by International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO,District LodgeNo. 27,are entitled to dothemaintenancework on automatic palletizingequipment in the Employer's finished case goodswarehouse in Louisville,Kentucky.'International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Company),135 NLRB 1402